                                          Case 3:19-cv-02488-JCS Document 57 Filed 02/09/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DEBRA HORN,                                       Case No. 19-cv-02488-JCS
                                                        Plaintiff,
                                   8
                                                                                           ORDER GRANTING JOINT
                                                 v.                                        DISCOVERY LETTER BRIEF
                                   9

                                  10     SAFEWAY INC.,                                     Re: Dkt. No. 56
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties filed a joint letter (ECF 56) in which defendant seeks additional time to depose

                                  14   plaintiff (the “Motion”). IT IS HEREBY ORDERED that the Motion is GRANTED. Defendant

                                  15   may have an additional three (3) hours to depose plaintiff.

                                  16          IT IS SO ORDERED.

                                  17   Dated: February 9, 2021

                                  18                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  19                                                   Chief Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
